The plaintiff's petition for certification for appeal from the Appellate Court, 164 Conn.App. 751, 138 A.3d 979 (2016), is granted, limited to the following issues:"1. Did the Appellate Court correctly determine that it had subject matter jurisdiction relating to an unallocated alimony order that had expired during the pendency of the appeal?"2. Did the Appellate Court correctly determine that the language of the parties' separation agreement superseded Practice Book § 25-34(e) ?"3. Did the Appellate Court correctly determine that the trial court abused its discretion by ordering 'sanctions' of $210,640.80?"